EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 12/17/21.
The application has been amended as follows: 

The title has been amended to recite:
	WOUND ELECTRODE ASSEMBLY WITH EMPTY FOIL SEGMENT

The claim set has been replaced as below:
1. (Currently Amended) A wound electrode assembly, comprising:
a first electrode plate comprising a first current collector;[[ and]]
a second electrode plate comprising a second current collector[[,]]; and
a separator disposed between the first electrode plate and the second electrode plate, 
wherein the second electrode plate comprises a [[first]]second empty foil segment, the [[first]]second empty foil segment surrounds the first electrode plate, the [[first]]second empty foil segment is configured as a tail segment of the second electrode plate,
wherein in the [[first]]second empty foil segment, a surface of the second current collector opposite to the first electrode plate is coated with an active substance[[,]] and a ,
wherein along an extension direction of an ending end of the second empty foil segment of the second electrode plate, the ending end of the second empty foil segment of the second electrode plate extends beyond an ending end of the first electrode plate,
wherein the ending end of the second empty foil segment is located at the outermost turn of a structure formed by wounding the first electrode plate and the second electrode plate, and
wherein the separator extends beyond the ending end of the first electrode plate such that it surrounds an outer portion of the wound electrode assembly.

2. (Currently Amended) The wound electrode assembly according to claim 1, wherein the second electrode plate further comprises a first coated segment connected to the [[first]]second empty foil segment, the first coated segment extending from the [[first]]second empty foil segment to a head segment of the second electrode plate, both sides of the second current collector of the first coated segment are coated with the active substance.

3. (Original) The wound electrode assembly according to claim 1, wherein both sides of the first current collector of the first electrode plate opposite to the first empty foil segment are coated with the active substance.

4. (Canceled) 

5. (Canceled) 

6. (Currently Amended) The wound electrode assembly according to claim [[4]] 1, wherein the second current collector of the second electrode plate opposite to the first electrode plate ending end is coated with the active substance.



8. (Canceled)

9. (Canceled) 

10. (Original) The wound electrode assembly according to claim 1, wherein the first electrode plate is a cathode plate, and the second electrode plate is an anode plate.

11. (Original) The wound electrode assembly according to claim 1, further comprising: a plurality of first electrode tabs electrically connected to the first current collector; and a plurality of second electrode tabs electrically connected to the second current collector.

12. (Original) The wound electrode assembly according to claim 11, wherein one of the first electrode tabs is disposed on each turn of the first current collector, and one of the second electrode tabs is disposed on each turn of the second current collector.

13. (Original) The wound electrode assembly according to claim 11, wherein the first electrode tabs and the second electrode tabs are integrally formed with the first current collector and the second current collector, respectively, or the first electrode tabs and the second electrode tabs are welded to the first current collector and the second current collector, respectively.

14. (Currently Amended) The wound electrode assembly according to claim 1, wherein the first electrode plate comprises a first empty foil segment, and the [[second]] first empty foil segment comprises an area where the first electrode plate is bent for the first time, and the second electrode plate comprises a second electrode plate head segment; the second current collector in the second electrode plate head segment is coated with active substance on both sides, one side of the [[second]] first empty foil segment facing the second electrode plate head segment is not coated with first empty foil segment in a thickness direction fall on the second electrode plate head segment.

15. (Original) The wound electrode assembly according to claim 14, wherein both sides of the second electrode plate head segment are provided with the first electrode plate in the thickness direction.

16. (Currently Amended) The wound electrode assembly according to claim 14, wherein in the [[second]] first empty foil segment, one side of the first current collector away from the second electrode plate head segment is coated with the active substance.

17. (Currently Amended) The wound electrode assembly according to claim 14, wherein the first electrode plate comprises a first electrode plate head segment disposed parallel to and spaced apart from the second electrode plate head segment, and the [[second]] first empty foil segment is connected to the first electrode plate head segment.

18. (Currently Amended) The wound electrode assembly according to claim 14, wherein the [[second]] first empty foil segment comprises a bent segment, a first extension segment, and a second extension segment, and the first extension segment and the second extension segment extend from two opposite ends of the bend segment, respectively; wherein projections of a distal end of the first extension segment and a distal end of the second extension segment on the second electrode plate head segment are spaced apart from a starting end of the second electrode plate head segment.

19. (Original) The wound electrode assembly according to claim 18, wherein the projection of a distal end of the first extension segment and a distal end of the second 

20. (Original) The wound electrode assembly according to claim 17, the first electrode plate comprising a second coated segment and a third coated segment connected to the second empty foil segment, and the second coated segment extending from the second empty foil segment to a starting end of the first electrode plate head segment, the third coated segment extending from the second empty foil segment to an ending end of the first electrode plate tail segment, the second coated segment and the third coated segment are coated with active material on both sides of the first current collector.

The following is an examiner’s statement of reasons for allowance: the prior art of record—see Information Disclosure Statement filed 8/4/21—fails to disclose the claims as amended above. Wound electrode assemblies with respective coated and uncoated electrodes are known: see Moon ‘461, Eo ‘998, Lee ‘342, and Miller ‘759 for such examples. What these references and the prior art at large fail to disclose, however, is the combination of the coated/uncoated segments as claimed with the ending ends of both electrodes to be different lengths and the separator between them extending past both such that it surrounds an outer portion of the wound electrode assembly. These limitations are best see in instant Figure 3. No teaching in the prior art of record has been found to modify the references to include all of these features. The application is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725